DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3, “with respect crystal grains” should be “with respect to crystal grains”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2020/0051742 to Park in view of US Publication 2013/0258548 to Mizuno.
Claim 1
Park discloses a dielectric substance comprising:
a core-shell grain (FIG. 4-5: 11, paragraph 50) having a domain wall (d) in the crystal structure,
wherein an interface of the domain wall (d) in the crystal structure of the core-shell grain (11) extends from a shell (11b) on one side, passes through a core (11a), and extends to the shell (11b) on the other side (FIG. 4-5, paragraph 50, 103-104), as recited in claim 1.
Park does not expressly disclose the domain wall extending through the core-shell are twin crystal structures, as recited in claim 1. 
Mizuno (FIG. 1) teaches twin crystal structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mizuno with Park to incorporate twin crystal structures as taught by Mizuno in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for twin defects of less than a specific percentage (Mizuno paragraph 13; see also paragraph 86) allowing for a multilayer ceramic capacitor of excellent capacity and longevity (paragraph 15) and thin dielectric layers (paragraph 63).
Claim 2
Park with Mizuno teaches the dielectric substance as claimed in claim 1, wherein the interface of the twin crystal structure (Park FIG. 4-5; Mizuno FIG. 1) contacts a grain boundary of the core-shell grain (as above regarding Park in view of Mizuno). 
Claim 4
Park with Mizuno teaches the dielectric substance as claimed in claim 1, wherein a main component of the core-shell grain is an oxide of Ba and Ti (Park paragraph 33; Mizuno paragraph 31).
Claim 5
Park with Mizuno teaches the dielectric substance as claimed in claim 1, wherein the core-shell grain includes an oxide of a rare earth element (Park paragraph 74-76; see also Mizuno paragraph 70) and includes at least one of oxides of Mg, V, Mn, Zr and Cr (Park paragraph 61-62, 69-70, 84-85; see also Mizuno paragraph 70).
Claim 6
Park with Mizuno teaches the dielectric substance as claimed in claim 1, further comprising:
1.75 mol% to 3.50 mol % of an oxide of a rare earth element Re (Re means at least one of rare earth elements)(Park paragraph 74-76; see MPEP 2144.05) on a presumption that an amount of a main component ceramic of the dielectric substance is 100 mol % and the rare earth element Re is converted into Re203; and 
0.02 mol % to 2.05 mol % of a total amount of oxides of Mg, V, Mn, Zr and Cr, on a presumption that the amount of the main component ceramic of the dielectric substance is 100 mol % and the oxides of Mg, V, Mn, Zr and Cr are converted into MgO, MnO2, ZrO2, V205 and Cr203. (Park paragraph 61-63; paragraph 69-71; paragraph 84-86; see also Mizuno paragraph 70).
Claim 7
Park with Mizuno teaches the dielectric substance as claimed in claim 1 further comprising an oxide of Si (Park paragraph 90-92; see also Mizuno paragraph 70).
Claim 8
Park with Mizuno teaches the dielectric substance as claimed in claim 7 further comprising 0.25 mol % to 2.50 mol % of an oxide of Si on a presumption that an amount of a main component ceramic of the dielectric substance is 100 mol % and Si is converted into SiO2 (Park paragraph 90-92; see also Mizuno paragraph 70). 
Claim 9
Park with Mizuno teaches an electronic device comprising a dielectric substance as claimed in claim 1 (Park paragraph 2; Mizuno paragraph 2, 63).
Claim 10
Park (FIG. 1, 4-5) discloses a multilayer ceramic capacitor comprising:
a multilayer structure (110) in which each of dielectric layers (111) and each of internal electrode layers (121-122) are alternately stacked, each of the dielectric layers (111) including a core-shell grain (FIG. 4-5: 11, paragraph 50) having a domain wall (d) in the crystal structure,
wherein an interface of the domain wall (d) in the crystal structure of the core-shell grain (11) extends from a shell (11b) on one side, passes through a core (11a), and extends to the shell (11b) on the other side (FIG. 4-5, paragraph 50, 103-104), as recited in claim 10.
Park does not expressly disclose the domain walls extending through the core-shell are twin crystal structures, as recited in claim 10. 
Mizuno (FIG. 1) teaches twin crystal structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Mizuno with Park to incorporate twin crystal structures as taught by Mizuno in the structure taught by Park, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for twin defects of less than a specific percentage (Mizuno paragraph 13; see also paragraph 86) allowing for a multilayer ceramic capacitor of excellent capacity and longevity (paragraph 15).
Claim 11
Park with Mizuno teaches the multilayer ceramic capacitor as claimed in claim 10, wherein the interface of the twin crystal structure (Park FIG. 4-5; Mizuno FIG. 1) contacts a grain boundary of the core-shell grain (as above regarding Park in view of Mizuno). 
Claim 13
Park with Mizuno teaches the multilayer ceramic capacitor as claimed in claim 10, wherein a main component of the core-shell grain is an oxide of Ba and Ti (Park paragraph 33; Mizuno paragraph 31).
Claim 14
Park with Mizuno teaches the multilayer ceramic capacitor as claimed in claim 10, wherein the core-shell grain includes an oxide of a rare earth element (Park paragraph 74-76; see also Mizuno paragraph 70) and includes at least one of oxides of Mg, V, Mn, Zr and Cr (Park paragraph 61-62, 69-70, 84-85; see also Mizuno paragraph 70).
Claim 15
Park with Mizuno teaches the multilayer ceramic capacitor as claimed in claim 10, wherein one of the dielectric layers (Park 111) includes 1.75 mol% to 3.50 mol % of an oxide of a rare earth element Re (Re means at least one of rare earth elements)(paragraph 74-76; see MPEP 2144.05) on a presumption that an amount of a main component ceramic of the dielectric layers is 100 mol % and the rare earth element Re is converted into Re203, and 
wherein the one of the dielectric layers (111) include 0.02 mol % to 2.05 mol % of a total amount of oxides of Mg, V, Mn, Zr and Cr, on a presumption that the amount of a main component ceramic of the dielectric substance is 100 mol % and the oxides of Mg, V, Mn, Zr and Cr are converted into MgO, MnO2, ZrO2, V205 and Cr203. (paragraph 61-63; paragraph 69-71; paragraph 84-86; see also Mizuno paragraph 70).
Claim 16
Park with Mizuno teaches the multilayer ceramic capacitor as claimed in claim 10, wherein the dielectric layers (Park 111) include an oxide of Si (Park paragraph 90-92; see also Mizuno paragraph 70).
Claim 17
Park with Mizuno teaches the multilayer ceramic capacitor as claimed in claim 16, wherein the dielectric layers (Park 111) include 0.25 mol % to 2.50 mol % of Si on a presumption that an amount of a main component ceramic of the dielectric layers is 100 mol % and Si is converted into SiO2 (Park paragraph 90-92; see also Mizuno paragraph 70). 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park with Mizuno in view of US Publication 2014/0285950 to Morita et al. (hereinafter Morita).
Claim 3
Park with Mizuno teaches the dielectric substance as claimed in claim 1, as shown above.
Park does not expressly disclose wherein a ratio of a number of the core-shell grain with respect crystal grains in the dielectric substance is 2 % or more and 20 % or less, as recited in claim 3 (see, e.g., FIG. 5, paragraph 131-133).
Morita teaches wherein a ratio of a number of core-shell grain with respect crystal grains in the dielectric substance is 2 % or more and 20 % or less (paragraph 15; see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Morita with Park with Mizuno to incorporate a ratio of core-shell grains to all sintered grains as taught by Morita in the structure taught by Park with Mizuno, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows a high specific dielectric constant and good temperature characteristics (Morita paragraph 64-65, Table 1).
Claim 12
Park with Mizuno teaches the multilayer ceramic capacitor as claimed in claim 10, as shown above.
Park does not expressly disclose wherein a ratio of the core-shell grain with respect to crystal grains in one of the dielectric layers is 2 % or more and 20 % or less, as recited in claim 12 (see, e.g., FIG. 5, paragraph 131-133).
Morita teaches wherein a ratio of core-shell grain with respect crystal grains in the dielectric substance is 2 % or more and 20 % or less (paragraph 15; see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Morita with Park with Mizuno to incorporate a ratio of core-shell grains to all sintered grains as taught by Morita in the structure taught by Park with Mizuno, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows a high specific dielectric constant and good temperature characteristics (Morita paragraph 64-65, Table 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848